FILED

$EP '7 2013

UNITED STATES DISTRICT CGURT C|erk U.S. D|str|ct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA courts forma Dlstrict of Co|umbla
DONALD WHITE, )
)
Plaintiff, )
)

v. ) Civil Action No.  °'  
)
BARACK H. OBAMA, et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Browrz v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff alleges that the defendants have embezzled billions of dollars this year. See
Compl. at l. Because plaintiff neither includes a short and plain statement of his entitlement to
relief nor demands any relief, the complaint fails to comply with Rule 8(a). Accordingly, the

complaint will be dismissed. An Order is issued separately.

/ /\/\-/`

United Sta`te~s_D.i.§rict Judge
DATE:

/}